Case: 21-50884      Document: 00516409252         Page: 1    Date Filed: 07/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 27, 2022
                                   No. 21-50884
                                                                        Lyle W. Cayce
                                                                             Clerk
   Thomas Fedesna,

                                                            Plaintiff—Appellant,

                                       versus

   The Canada Life Assurance Company,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CV-546


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          This court has carefully considered the briefs and pertinent portions
   of the record in the above-styled appeal. Having done so, we find no
   reversible error of law or fact in the comprehensive district court opinion and
   therefore AFFIRM for the following reasons.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50884      Document: 00516409252          Page: 2    Date Filed: 07/27/2022




                                    No. 21-50884


          Thomas Fedesna, who began practice as a chiropractor in the 1970s,
   bought an individual total disability insurance contract in 1985. In 2011 he
   fell off a ladder and injured his back, neck, and arms. Fedesna made a claim
   on his disability insurance contract and Canada Life Assurance (CLA) paid
   him $4,500 a month for five years. At the five-year mark, however, the terms
   of the contract triggered a shift in Fedesna’s coverage, and the $4,500
   payments were stopped because Fedesna was not totally disabled under the
   terms of the contract.
          Here are the relevant terms from the contract:
          “Total Disability means that you are unable, due to injury or sickness,
   to engage in your regular occupation. This definition changes after benefits
   have been payable during any one continuous disability for the longer of
   (a) 60 months (b) to your age 55. Total disability will then mean that you are
   unable, due to injury or sickness, to engage in any gainful occupation. Any
   gainful occupation means work for which you are reasonably suited by your
   education, training[,] and experience.”
          In other words, Fedesna’s insurance coverage shifted from a policy
   covering an inability to “engage in [his] regular occupation,” i.e. chiropractic
   medicine, to covering an inability “to engage in any gainful occupation.”
          Fedesna argues that any attempt at distinguishing the initial coverage
   language from the time-triggered coverage language is futile, and that in the
   time-triggered language the words “any gainful occupation” refer to
   whatever gainful occupation Fedesna was capable of obtaining at the time of
   his disability, not five years post-injury. He contends his interpretation is
   reasonable but also that CLA’s contrary interpretation is also reasonable,
   therefore an ambiguity exists as well as a fact issue over the contract terms,
   and a trial is necessary to sort it all out. See Wells v. Minn. Life Ins. Co.,
   885 F.3d 885, 890 (5th Cir. 2018) (if, after applying the rules of construction
   a policy provision is “subject to two or more reasonable interpretations, that




                                          2
Case: 21-50884     Document: 00516409252           Page: 3   Date Filed: 07/27/2022




                                    No. 21-50884


   provision is ambiguous”). CLA replies that Fedesna’s interpretation is
   unreasonable, and the only reasonable interpretation is that “any gainful
   occupation” means exactly what it says with no requirement to ignore the
   present circumstances of the insured. To read the clause as Fedesna does
   would, according to CLA, make the clause largely superfluous.
          “If a policy provision is ambiguous, the court must adopt the insured's
   construction of the provision, ‘as long as that construction is not
   unreasonable, even if the construction urged by the insurer appears more
   reasonable or a more accurate reflection of the parties’ intent.’ National
   Union Fire Ins. Co. of Pittsburgh, Pennsylvania v. Hudson Energy Co.,
   811 S.W. 2d 552, 555 (Tex.1991).      If, however, the policy provision is
   susceptible of only one reasonable interpretation, the court must enforce the
   provision as written. Id.” Lubbock Cnty. Hosp. Dist. v. Nat’l Union Fire Ins.
   Co., 143 F.3d 239, 242 (5th Cir. 1998).
          The CLA’s interpretation is correct. There is no cabining phrase
   within the post-60-month-coverage-clause that would indicate that “any
   gainful occupation” means only occupations Fedesna could undertake prior
   to his injury. The deletion of the word “regular” and inclusion of the word
   “any” are dispositive, and Fedesna’s alternative interpretation cannot carry
   his burden to show ambiguity. Further, Fedesna’s arguments about how the
   employment he qualifies for nonetheless does not constitute “any gainful
   employment” falls short. For example, he argues that he cannot sell medical
   devices to chiropractors, even though all it requires is an undergraduate
   degree and 1-2 years of experience. Fedesna holds a doctorate and has over
   30 years of experience. Therefore, because there is only one reasonable
   interpretation of the policy language, under the guiding principle expressed
   in Lubbock, the judgment is AFFIRMED.




                                         3